Name: Council Regulation (EC) No 719/94 of 29 March 1994 extending the 1993/94 marketing year in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 31 . 3 . 94 Official Journal of the European Communities No L 87/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 719/94 of 29 March 1994 extending the 1993/94 marketing year in the beef and veal sector THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas the intervention prices fixed in the context of the reform of the common agricultural policy for the beef and veal sector under Article 1 of Council Regulation (EEC) No 2068/92 of 30 June 1992, fixing, for the period 1 July 1993 to 30 June 1996, the intervention prices for adult bovine animals (2), will apply only form 1 July 1 994 for the period 1 July 1994 to 30 June 1995 ; whereas the current marketing year should be extended therefore until 30 June 1994 in order to maintain the guide and inter intervention prices at their existing level until the new price system is applied, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 of Regulation (EEC) No 805/68, the 1993/94 marketing year in the beef and veal sector shall end on 30 June 1994 and the 1994/95 marketing year shall begin on 1 July 1994. Article 2 This Regulation shall enter into force on 4 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Council The President G. MORAITIS (') OJ No L 148, 28 . 6. 1968 , p. Regulation as last amended by Regulation (EC) No 3611 /93. (OJ No L 328 , 29. 12. 1993, p. n (2) OJ No L 215, 30. 7. 1992, p. 58 .